Exhibit 10.2
 
Charles F. Dunleavy


December 12, 2012


Ocean Power Technologies, Inc.
1590 Reed Road
Pennington, NJ 08534
Attn: David L. Davis, Chairman of Compensation Committee


Re:           Temporary Executive Salary Reduction


Dear David:


This letter confirms our discussion regarding our agreement to have my base
salary compensation temporarily reduced in order to help reduce the monthly cash
expenditures of Ocean Power Technologies, Inc. (the “Company”) as we
collectively work toward achieving improved cash flow.   This letter outlines
our agreement with respect to the foregoing, and amends the Amended and Restated
Employment Agreement dated April 8, 2009 between myself and the Company (the
“Employment Agreement”).


1.           The period of temporary salary reduction shall commence on January
1, 2013 and shall continue in effect until July 31, 2013 (the “Temporary Salary
Reduction Period”).


2.           During the Temporary Salary Reduction Period, my annualized base
salary shall be reduced from $425,000 to $375,000 (the “Temporary Salary”), and
such Temporary Salary will be payable in accordance with the Company’s normal
payroll procedures.   At the end of the Temporary Salary Reduction Period, my
annualized base salary shall return to $425,000, subject to further increases or
decreases as may be made from time to time in accordance with the terms of the
Employment Agreement.


3.           In consideration for my agreement to accept the Temporary Salary
during the Temporary Salary Reduction Period, the Company is agreeing to issue
me incentive stock options (“Options”) or shares of restricted stock
(“Restricted Stock”) under the Company’s 2006 Stock Incentive Plan (the “Plan”)
equal in value to the aggregate reduction in my base salary during the Temporary
Salary Reduction Period.   Such grants of Options or shares of Restricted Stock
shall be made on the last day of each calendar quarter during the Temporary
Salary Reduction Period (or, if the Temporary Salary Reduction Period ends
during a calendar quarter, on the last day of the Temporary Salary Reduction
Period) at the then fair market value of the Company’s Common Stock as required
under the Plan.  The number of shares underlying such Options or the number of
shares of Restricted Stock shall be determined on the date of grant and shall
have an aggregate value (based on the Company’s customary valuation methodology)
equal to the aggregate reduction in base salary during such calendar
quarter.  Such Options or shares of Restricted Stock shall be fully vested on
the date of grant (and will otherwise contain customary terms for such a grant),
and I will notify the Company at least 5 business days prior to the end of such
calendar quarter whether I am electing to receive Options or shares of
Restricted Stock as consideration for such calendar quarter.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           If for any reason my employment with the Company is terminated
during the Temporary Salary Reduction Period, my base salary on the date of
termination shall be deemed to be equal to $425,000 for purposes of any
severance or other benefits that I may be entitled to under the Employment
Agreement based on such termination.




The foregoing reflects the only amendments to my Employment Agreement.   Except
as specifically amended hereby, the Employment Agreement shall continue in full
force and effect.


Please confirm your acknowledgement and agreement with the foregoing matters by
executing this letter agreement in the space set forth below.
 

    Sincerely,                  
 
 
/s/ Charles F. Dunleavy
     
Charles F. Dunleavy
 

 
 
ACKNOWLEDGED AND AGREED:


Ocean Power Technologies, Inc.
/s/ David L. Davis
                                                                                    
By:  David L. Davis
Its:  Chairman  - Compensation Committee

 